Citation Nr: 1812217	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD).  

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  In February 2016, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

In December 2017, the Agency of Original Jurisdiction (AOJ) sent the Veteran's representative a VA Form 21-22 (Appointment of Individual as Claimant's Representative) to be signed as it found that the representative submitted such form without a signature in December 2015. However, the Board notes that the same representative submitted a signed VA Form 21-22 in December 2012. Thus, the Board finds that the Veteran never revoked her representation and she is currently represented by the representative included on the title page. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, there has not been substantial compliance with the Board's February 2016 remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, pursuant to the February 2016 remand, the Veteran was afforded a VA examination in August 2017 to determine if her symptoms met the diagnostic criteria for PTSD. At such time, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5 criteria, but did meet the diagnostic criteria for unspecified anxiety disorder. The examiner opined that the Veteran's unspecified anxiety disorder was less likely related to her alleged sexual assault. In support thereof, the examiner noted that there was no objective evidence of alleged sexual assaults and that the request of a transfer does not mean the alleged event occurred. 

However, the Board finds that a remand is necessary to obtain an addendum opinion. In this regard, the examiner was requested to determine whether the Veteran met the diagnostic criteria for PTSD under the DSM-IV and/or the DSM-5 criteria, but the examiner only applied the DSM-5 criteria. Furthermore, while the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, she did not reconcile such finding with the evidence of record indicating that the Veteran has such diagnosis. Moreover, the examiner is reminded that examples of behavior changes such as a request for a transfer to another military duty assignment may constitute credible evidence of a claimed assault. See 38 C.F.R. 
§ 3.304(f)(5). Therefore, the Board finds that a remand is warranted to obtain an addendum opinion that addresses such concerns. 

Furthermore, as noted in the February 2016 remand, the Veteran's claims for an increased rating in excess of 30 percent for her service-connected MDD and entitlement to a TDIU are inextricably intertwined with her claim for service connection for PTSD. Thus, such claims must also be remanded. See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who provided the August 2017 VA opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the August 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a full review of the record, the examiner should respond to the following:

(A) The examiner should determine whether the Veteran meets either the DSM-IV criteria for PTSD at any time since April 2009, the date of receipt of her claim.

If the examiner finds that the Veteran does not meet the diagnostic criteria for PTSD at any time since April 2009, he or she should reconcile such a finding with the evidence of record showing that the Veteran has a current diagnosis of PTSD as evidenced by her treatment records during the pendency of the claim. See VA treatment records dated January 2013, April 2014, September 2014, March 2015, and July 2015.  

(B) If the Veteran has a diagnosis of PTSD, the examiner should determine whether such diagnosis is the result of an in-service stressor, to include the Veteran's alleged sexual assault. 

The examiner must consider and discuss the Veteran's testimony of her purported behavior changes after the alleged assault, including the development of her eating disorder, her reported request for a transfer after the assault, and her problems with being around men. The examiner is advised that such behavior changes may constitute credible evidence that the assault occurred.

(C) If the Veteran has a diagnosis of PTSD, the examiner is also asked to specify, to the extent possible, which of her psychiatric symptoms are attributable to her service-connected depressive disorder, and which are attributable to her PTSD or any non-service-connected psychiatric condition.  

Any opinion offered should be accompanied by a complete rationale. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, all of the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




